Case 3:21-cv-00190-MHL-EWH Document 8 Filed 06/15/21 Page 1 of 1 PagelD# 200

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
ALBERT C. EICHEL,
Plaintiff,

Vv. Civil Action No. 3:21CV190

CHRISTOPHER WALZ, ef al.,

Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on October 16, 2020, the Court conditionally docketed
Plaintiff's action.' At that time, the Court warned Plaintiff that he must keep the Court informed
as to his current address should he be transferred or released. On June 14. 2021. the United
States Postal Service returned a Memorandum Order entered on June 2, 2021, to the Court
marked, “RETURN TO SENDER” and “UNABLE TO FORWARD.” Since that date, Plaintiff
has not contacted the Court to provide a current address. Plaintiff's failure to contact the Court
and provide a current address indicates his lack of interest in prosecuting this action. See Fed. R.
Civ. P. 41(b). Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

5 a
M. Hannah L: {U7

United States District Judge

 

Date: anys \v, 2o2L|

Richmond, Virginia

 

' Plaintiff, along with several other individuals, initially sought to bring this action as a
multi—plaintiff suit. See Complaint. Hardee v. Walz, No. 3:20CV729 (E.D. Va. Sept. 16, 2020),
ECF No. 1. However, Plaintiff was subsequently terminated from that action and this action was
opened on his behalf. (See ECF No. 1.)
